Title: To Benjamin Franklin from [Marie-Madeleine-Adrienne d’Hallencourt, Marquise de Boulainvilliers], [15 April? 1778]
From: Boulainvilliers, Marie-Madeleine-Adrienne d’Hallencourt Bernard, marquise de
To: Franklin, Benjamin


Ce mercredy matin [April 15?, 1778]
Il y a des siecles que les habittants de passy n’ont eu l’honneur de voir Monsieur franklin et madame de boulainvilliers et mademoiselle de passy comptois s’en dedomager en aiant le plaisir d’aller luy demander a dejeuner. Mais l’etat de madame de faudoas qui a ete le plus heureux du Monde les premiers jours nous donne a presant des inquietudes; elle a je crois un épanchement de lait sur la quisse [cuisse] qui la fait infiniment souffrir; tous les Medecins assurent qu’il n’y a pas la moindre crainte a avoir mais les souffrances sont toujours de trop.
Monsieur francklin veut-t-il bien que je luy demande une grace? C’est de lire le papier ci-joint et de me faire dire s’il peut proteger la personne qui l’interesse; et la reponce que je feray de sa part a mon frere qui viendra demain la scavoir; nous sommes tous desollés de n’avoir point le plaisir de voir Monsieur franklin. S’il n’avoit rien a faire demain il deveroient bien faire l’honneur a ses voisins de venir au moins prendre le thé avec eux. Passy meurt de peur que quelque jolie dame ait prit sa place dans la coeur de monsieur franklin; elle l’assure cependant que le sien comme celuy de ses parents est entierement a luy.
Nous n’osons esperer que Monsieur franklin n’ait point d’angagement pour demain diner. Sans cela nous aurions l’honneur de luy en proposer a monsieur son fils et a monsieur Adams.
 
Addressed: A Monsieur / Monsieur francklin dèputés des / Etats unis de lamerique / a Passy
